Citation Nr: 1101466	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  02-11 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.	Entitlement to service connection for right ear hearing loss.

2.	Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1976 to November 
1979 and active duty for training (ACDUTRA) from January1975 to 
August 1975.  He also had multiple periods of inactive duty for 
training (INACDUTRA) through 1998.  

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The case was previously before the Board in December 2005, 
October 2008, and January 2010, and was remanded each time for 
additional development.  

The Veteran presented testimony before two of the undersigned 
Veterans Law Judges (VLJ) in September 2003 and April 2009.  
Transcripts of those hearings are associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  The 
Veteran is seeking service connection for right ear hearing loss 
and tinnitus, which he contends result from noise exposure in 
service.  He has reported that noise exposure primarily consisted 
of kitchen noise from his duties as a cook.  His Form DD214 
establishes that his primary specialty during active duty was 
cook.  

Service treatment records reflect that the Veteran underwent an 
audiological evaluation in November 1974, prior to his first 
period of ACDUTRA, at which time hearing acuity in the right ear 
was within normal limits.  However, during his separation 
physical examination in June 1975, the puretone threshold at 4000 
Hz was 40 decibels, which represents impaired hearing according 
to VA regulation.  See 38 C.F.R. § 3.385.  The Veteran's military 
occupation during that period was medical specialist.  Subsequent 
evaluations undertaken during active duty indicate that the 
Veteran's right ear hearing was again within normal limits, but 
no hearing tests results were noted during his November 1979 
separation examination.  

Pursuant to the Board's last remand instructions, the Veteran was 
afforded a VA audiological evaluation in May 2010, during which 
mild to severe sensorineural hearing loss was diagnosed in the 
right ear.  The examiner stated that she had reviewed the claims 
folder, and she concluded that the Veteran's right ear hearing 
loss was not related to service because there was "normal 
hearing [in the] right ear upon discharge from service."  There 
was no explicit opinion offered as to the etiology of tinnitus; 
however, the examiner noted that the condition was not treated 
during service and the Veteran stated in 2003 that tinnitus 
started in approximately 2001.

The examiner's opinion fails to consider that VA regulation does 
not necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).  The examiner did not address 
the Veteran's report that tinnitus began during service.  The 
Veteran is competent to describe his symptoms of ringing in the 
ears in service.  See Charles v. Principi, 16 Vet. App. 370 
(2002) ("ringing in the ears is capable of lay observation").  
The fact that there was no treatment for tinnitus during service 
is not determinative.  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  On 
remand, the Veteran should be afforded another VA examination in 
order to determine the most likely cause of his current hearing 
loss disability.

In October 2010, after the most recent supplemental statement of 
the case, the Veteran submitted additional argument and evidence, 
some of which is duplicative of evidence previously submitted.  
That submission must be considered on remand.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA audiological 
evaluation to determine the severity and likely 
etiology of his claimed hearing loss and 
tinnitus.  The claims file should be made 
available to the examiner in conjunction 
with the examination.  The examiner should 
conduct a thorough interview with the Veteran, 
noting with specificity any occupational and 
recreational noise exposure and use of hearing 
protection both during and after service.  The 
examiner should also conduct an examination, 
including any indicated tests, and provide a 
diagnosis for any pathology found.  Based on 
examination and records review, the examiner 
should offer an opinion as to whether it is at 
least as likely as not (i.e., probability of 
50 percent) that the Veteran's right ear hearing 
loss and/or tinnitus had its onset during active 
service or is etiologically related to disease 
or injury (including noise exposure) incurred 
during active service.  The examiner is asked to 
comment on the Veteran's documented threshold 
shift in service in 1975 and his complaints that 
tinnitus began during service.  The examiner is 
further advised that VA regulation does not 
necessarily preclude service connection for 
hearing loss that first met the regulation's 
requirements after service.    

A complete rationale should be provided 
for any opinion expressed.  If the 
requested opinion cannot be provided without 
resort to speculation, the examiner should so 
state and explain why an opinion would be 
speculative.

2.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any claim 
remains denied, the RO should issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





			
	H. N. SCHWARTZ	M. E. LARKIN 
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          Board 
of Veterans' Appeals



	                         
__________________________________________
L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


